Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments filed on 06/21/2022, with respect to the 35 USC § 103 rejections of claims 5 and 7 are rejected under as allegedly unpatentable over Broustis
(U.S. Publication 2013/0290696) in view of Muller (U.S. Publication 2008/0039121) and Claims 6- 8 and 10 are rejected as allegedly unpatentable over Broustis in view of
Muller and Howard (U.S. Publication 2009/0220091) have been fully considered.  However, upon further consideration, a new ground(s) of rejection is made in view of amended claims clearly stating that the request not the items in the request are forwarded to another UE.
	
Applicant further alleges on pg. 8 of arguments that the Broustis system could not be modified to include the transmission of the request message 402 of Muller. The claims have been amended and therefore Mueller does not apply to the newly amended claims. However, Examiner provided an explanation regarding Mueller.
Muller is directed toward establishing a communication including a first mobile communication device user and a second mobile communication device user. Furthermore, the method includes calculating a matching probability between the first mobile communication device user and the second mobile communication device user based on at least one of a proximity of distance, a proximity of time of the receipt of messages, and matching of the user-generated key (Abstract). 
Further discloses advantages of embodiments of the present invention is that users maintain control because a communication is not allowed to be initiated without mutual consent. Moreover, privacy and anonymity are maintained because personal information is not required for establishing a match (paragraph 0039).  Mutual is directed to create a secure connection to one or many devices for secure communication based on proximity and using security keys.. 
Broutis is directed towards provide techniques for establishing secure communications between computing devices utilizing proximity services in a communication system. Both systems are directed towards establishing secure communication between devices based on proximity and using security keys. Therefore, the combined the teachings of the Mueller and Broutis do suggest or teach the claimed invention.

Examiner request Applicant further clarify the claimed invention. 
Claim 5 discloses a user equipment send a request message comprising the security key and an identifier related to the security key, the request message being forwarded to another UE that performs a second registration procedure with a second network node. However, based on the Applicant’s speciation on paragraph 0101-0103 and fig. 12, as noted on pg. 4 of arguments, the Prose forwards the request to the other UEs, not the original UE. 
Applicant’s specification on paragraph 0101-0103 “ [0101] The UE 110_1 sends Direct Communication Request to the Prose Function 120_1, which can be forward to ProSe Functions which serves target UEs (e.g. ProSe Function 20_2, and UEs 110 2 and 110 3). The message contains target UE IDs and UE 110_1's public key
KSI, which are protected with UE 110_1's private key. The UE 110_1 also includes the session key in the message (step S132). [0102] The ProSe Functions 120_1 and 120_2 perform authorization on whether the VE 110_1 can have one-to-many direct communication with the target UEs 110 2 and 110 3 (step s133). [0103] The ProSe Function 120 2 forwards the Direct communication Request to the UEs 110 2 and 110 3 (step s134).”
	The specification clearly states that the UE sends a request to the Prose Function and the prose function is forwarding the request to other UEs. The claim clearly states sending a request and the request is forward to another UE. It would be great if we could amend the claims to state the prose function forwards the request.


Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 5-10 are provisionally rejected on the ground of nonstatutory
double patenting as being unpatentable over claims 5, 6, 9, 11, and 21 of co-
pending Application No. 15033278. Although the claims at issue are not identical, they
are not patentably distinct from each other because both the co-assigned Application
claim 51 and co-assigned Patented Application claim 1 are almost the same in scope.

Claim 5 of instant application and
associated claims 6-10
Claim 1 of App ‘278 and associated claims 13
5. (currently amended) A User Equipment (UE) comprising: at least one processor; and at least one memory coupled to the at least one processor, the memory storing instructions that when executed by the at least processor cause the at least one processor to: perform a first registration procedure with a first network node, , generate a security key, send a request message comprising the security key and an identifier related to the security key, the request message being forwarded to another UE that performs a second registration procedure with a second network node, and perform communication with the another UE using the security key
A mobile communication system, comprising: a central processing unit coupled to a memory storing instructions for executing: a first and a second UEs (User Equipments) implemented by a transceiver and a controller that support Proximity Services (ProSe); a first ProSe Function that starts the ProSe and communicates with the plurality of UEs via a PC3 interface; and a second ProSe Function that supports the ProSe and communicates with the plurality of UEs via the PC3 interface, wherein the first and second ProSe functions are deployed in different network nodes, wherein the first UE sends a first message for a discovery to the first ProSe Function via PC3, wherein the first ProSe Function directly sends a first information on security to the first UE via PC3, wherein the first UE receives the first information on security from the first ProSe Function which communicated with a ProSe Application Server via a PC2 interface based on the first message for discovery from the first UE, wherein the second UE sends a second message for the discovery to the second ProSe Function via PC3, wherein the second ProSe Function directly sends a second information on security to the second UE via PC3, wherein the second UE receives the second information on security from the second ProSe Function which communicated with the ProSe Application Server via the PC2 interface based on the second message for discovery from the first UE, and wherein the second UE receives a protected message transmitted from the first UE on a PC5 interface based on the first information and the second information

The instant application claims 5 and 7 are directed towards a mobile
communication comprising a process to authorized direct communication between a
first and second user equipment. One of ordinary skill in the art would understand from
the teachings found in App‘278 would not be significantly different from those found in
the Instant application relates to provide a mobile communication system authorizing
direct communication between a first and second user equipment. This is a provisional
nonstatutory double patenting rejection because the patentably indistinct claims have
not in fact been patented.
Therefore, it would have been obvious to one of ordinary skill in the art to modify instant Application claims 5-10 with the additional limitation of App ‘278 and claims 1-13 so as to obtained similar claims.
Allowance of application claims 5-10 would result in an unjustified time- wise extension of the monopoly granted for the invention defined by co-assign Application claim 1-13. Therefore, the provisional obviousness-type double patenting is appropriate because the conflicting claims have not in fact been patented.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 20130290696 hereinafter Broustis in view of U.S. Publication No. 20140348061 hereinafter Salkintzis. 

As per claim 5, Broustis discloses: 	
A User Equipment (UE) (para 0022 “For deployment scenarios where Alice (device 102-A) and Bob (device 102-B) are "neighbors" (i.e., within each other's coverage range), proximity services (ProSe), such as those described in 3GPP TR 22.803, 3rd Generation Partnership Project’), comprising: 
at least one processor; and at least one memory coupled to the at least one processor, the memory storing instructions that when executed by the at least processor cause the at least one processor to (para 0079 “Nonetheless, FIG. 4 generally illustrates an exemplary architecture for each device communicating over the communication medium. As shown, computing device A 410 comprises I/O devices 412, processor 414, and memory 416. Computing device B 420 comprises I/O devices 422, processor 424, and memory 426. Network element 430 comprises I/O devices 432, processor 434, and memory 436.”) perform a first registration procedure with a first network node (para 0056 “Thus, once Alice and Bob receive advertisements that they are within the range of each other (steps 214 and 216), Alice determines whether she would like to initiate ProSe communication with Bob. In such a case, Alice sends (step 218) a ProSe request to eNB1 (104-1) indicating that it wishes to initiate the ProSe communication with Bob. eNB1 determines (step 220) whether Alice is authenticated and authorized to use ProSe, as described above. If the verification is successful, eNB1 generates PK (step 222) as described above.”)
and receive key information from a third network node, generate a security key (para 0060 “Upon reception of eNB2's response over the X2 interface, eNB1 is assured that Bob is also authenticated and hence, eNB1 further (Securely) provisions PK to Alice (in step 234).”)
send the security key and an identifier related to the security key to another UE (para 0043 “The attached eNB verifies (in step 220 in FIG. 2A) that both Alice and Bob are authenticated and authorized to use ProSe.” Para 0047 “If the verification is successful, eNB 104 generates PK (in step 222 in FIG. 2A) as defined above. KAiice in the computation of PK may be: (i) any of the other keys maintained by eNB (e.g., KeENB, KRRCenc, KRRCint, KuPenc, Kupint); (ii) a combination of two or more keys; (iii) a randomly derived value; or (iv) ProSe key (Kprose) derived and delivered by the MME to eNB upon successful authentication of ProSe authorized UE. Subsequently, the eNB 104 sends PK to Alice and Bob (in steps 226 and 228, respectively, in FIG. 2A).),
that performs a second registration procedure with a second network node (para 0057 “Subsequently, in step 224, eNB1 (104-1) sends PK to eNB2 (104-2) over the X2 interface, along with the identity of Alice and Bob. Once eNB2 receives this message, it is implicitly assured that Alice has been authenticated by eNB1. Further, eNB2 determines (step 220) whether Bob is authenticated and authorized to use ProSe.”)
and send the key information obtained to the second UE (para 0058 “eNB2, in step 230, securely sends PK (which was derived and sent by eNB1) to Bob using a valid security context derived from successful authentication.) 
and perform communication with the another UE using the security key (para 0052 “b. Use of separate key derivatives for encryption and integrity protection. SeProSe provides the ability to Alice and Bob to use PK for deriving separate keys for encryption (PK.sub.enc) and integrity protection (PK.sub.int).” Para 0053 “When UEs are provisioned with more than one ProSe application, the operator may wish to perform application-specific authorization for access to proximity services. For example, Alice may be allowed to access ProSe for specific applications only (i.e., Alice may not be authorized to access ProSe for all applications). In such a case, assuming that the ProSe-capable UE can reliably restrict the use of application keys to the corresponding applications, SeProSe allows the derivation and use of application-specific keys using PK. More specifically, eNB securely sends PK to each ProSe-capable UE, along with a list of applications that the UE is authorized to use. Each UE can use PK to derive an application-specific key PK.sub.A,.” para 0061 “At this point, Alice and Bob can start ProSe communication secured using PK. Same as in case with a single eNB, by receiving the PK, Alice and Bob are assured that the other party is authorized to use ProSe, while with proving to each other the possession of PK, Alice and Bob are assured that they are communicating with each other. Similarly in this case, PK can be used by Alice and Bob either as a single key used for encryption and integrity protection of direct ProSe traffic, or it can be used for derivation of further keys, as described above.”) 

Broustis does not disclose:
send a request message comprising a security key and an identifier related to the security key to another UE 

Salkintzis discloses:
send a request message comprising a security key and an identifier related to the security key to another UE (para 0030 “FIG. 4 illustrates a second messaging sequence used to establish a P2P group and enable a P2P communication session, according to one embodiment. Message sequence 400 illustrates a device initiated request for establishing a P2P group. Message(s) 1a are communicated between second UE ("George") 106 and second ProSe server (B) 142 to enable second UE 106 to be registered for proximity services through second ProSe server 142. Similarly, message(s) 1b are communicated between first UE ("Adam") 104 and first server (A) 122 to enable first UE 104 to be registered for proximity services through first server (A) 122. Message(s)/signals 2 are exchanged between first UE 104 and second UE 106 to enable first UE 104 and second UE 106 to discover each other. First UE 104 sends message(s) 3a to first IMS server (A) 124. In particular, first UE 104 sends an IMS session request which is transmitted as an SIP Invite which includes a Session Description Protocol (SDP) offer that contains the current IP address over LTE for first UE 104. In one implementation, the SDP offer contains the current IP address over LTE in the "c=" (data field) line. The SIP Invite also includes a "ProSe Indication" which indicates that second UE 106 (i.e., the target user (George)) is in close proximity with first UE 104 (i.e., the requesting user (Adam)) and that the session could use a direct user-plane between UE-A and UE-B. Based on the ProSe Indication, first IMS Server 124 (e.g., providing a Serving Call Session Control Function (S-CSCF)) forwards the SIP Invite (i.e., message 3b) to first ProSe Server 122, which, in this case, is an IMS Application Server. Para 0057 “First ProSe Server 122 decides that, since first UE 104 and second UE 106 are in close proximity of each other, the requested session should be established with a direct user-plane between first UE 104 and second UE 106. Thus, first ProSe Server 122 triggers the Network-Initiated P2P Group Formation procedure (described using FIG. 3), and which includes sending message(s) 4 in order for first UE 104 and second UE 106 to form a P2P group and enable first UE 104 and second UE 106 for direct communication. During the Network-Initiated P2P Group Formation procedure, first UE 104 and second UE 106 activate respective WiFi interfaces in WiFi Direct mode (i.e., a selected close range communication technology) and are assigned IP addresses.” Establishing a second registration process)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of establishing secure communications between computing devices utilizing proximity services in a communication system of Broustis to include send a request message comprising a security key and an identifier related to the security key to another UE, as taught by Salkintzis.
The motivation would have been to send a key and identification related to the key in order to properly identify and authorized the key.

As per claim 7, the implementation of the User Equipment (UE) of claim 5 will implement the communication method of claim 7. The claim is analyzed with respect to claim 5.

5.	 Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Broustis in view Salkintzis, and further in view of U.S. Publication No. 20090220091 hereinafter Howard. 

As per claim 6, Broustis in view of Salkintzis discloses: 
The UE of claim 5, wherein the instructions, when executed by the at least one processor (Broustis 0079) 
Broustis in view of Muller does not disclose: 
a processor to use a public key to verify the secure direct communication Howard discloses: a processor to use a public key to verify the secure direct communication (Fig. 4, para 0126 “The main objective of the Initiator's message is to transport one or more TGKs and a set of security parameters to the Responder in a secure manner. This is done using an envelope approach where the TGKs are encrypted (and integrity protected) with keys derived from a randomly/pseudo- randomly chosen "envelope key". The envelope key is sent to the Responder encrypted with the public key of the Responder.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of establishing secure communications between computing devices utilizing proximity services in a communication system of Broustis in view of Salkintzis to include a processor to use a public key to verify the secure direct communication, as taught by Howard.
The motivation would have been to properly verify information using cryptographic processes. 

As per claim 8, the claim is analyzed with respect to claim 6. 

As per claim 9, Broustis in view of Salkintzis discloses:
The UE of claim 5, wherein the UE sends to the another UE (para 0043) 

Broustis in view of Salkintzis does not disclose:
UE sends, via the first network node and the second network node, the request message to the another UE Howard discloses:
UE sends, via the first network node and the second network node, the request message to the another UE (Fig. 4, para 0096-0096)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of
establishing secure communications between computing devices utilizing
proximity services in a communication system of Broustis in view of Salkintzis to
include UE sends, via the first network node and the second network node, the request message to the another UE, as taught by Howard.
The motivation would have been to send information between various nodes in order to verify information.

As per claim 10, the claim is analyzed with respect to claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/           Primary Examiner, Art Unit 2499